Citation Nr: 0634646	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  94-28 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of service connection for 
sinusitis, gastroenteritis, and residuals of bilateral breast 
biopsies.

2.  Entitlement to restoration of service connection for 
vaginitis.

3.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices(RO) in Nashville, 
Tennessee, and Cleveland, Ohio.

When this case was previously before the Board, in July 1997, 
the issues on appeal included entitlement to service 
connection for allergies and a compensable evaluation for 
sinusitis.  At this time, the Board remanded these issues to 
the RO for additional development.  However, prior to the 
resolution of the appeal with respect to these issues, by a 
September 1999 rating decision by the RO in Cleveland, Ohio; 
service connection for sinusitis as well as gastroenteritis, 
vaginitis, and residuals of breast biopsies, which had been 
granted by a July 1993 rating decision by the RO in 
Nashville, Tennessee, were severed on the basis of clear and 
unmistakable error (CUE) in the July 1993 rating decision.  
The veteran claims that these disorders were aggravated as a 
result of her period of active duty service and, thus, 
service connection is warranted.  Accordingly, the Board has 
recharacterized the issues on appeal to include consideration 
of restoration of service connection for sinusitis, 
gastroenteritis, vaginitis, and residuals of breast biopsies.

In September 2003, the Board remanded the claims on appeal 
for the purpose of obtaining additional medical information, 
to include affording the veteran a VA examinations in 
connection with her claims.  The requested examination was 
accomplished in November 2005.  

Unfortunately, the November 2005 VA examination is inadequate 
with respect to the issue of entitlement to restoration of 
service connection for vaginitis.  Accordingly, this issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A rating decision in July 1993 granted service connection 
for sinusitis, gastroenteritis, and residuals of breast 
biopsies.

2.  The grant of service connection for sinusitis, 
gastroenteritis, and residuals of breast biopsies was clearly 
and unmistakably erroneous.

3.  The medical evidence does not include a current diagnosis 
of sinusitis.

4.  The veteran's allergies, gastroenteritis, and residuals 
of breast biopsies clearly and unmistakably preexisted her 
period of active duty service, from January 1977 to January 
1981, and were not clearly and unmistakably aggravated 
therein.


CONCLUSIONS OF LAW

1.  The criteria for severance of service connection for 
sinusitis, gastroenteritis, and residuals of breast biopsies 
are met.  38 U.S.C.A. §§ 5109A, 5112(b)(6) (West 2002); 
38 C.F.R. §§ 3.103(b)(2), 3.105(d) (2006).

2.  Sinusitis, allergies, gastroenteritis, and residuals of 
breast biopsies were not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record shows that, in a July 1993 rating 
decision, the RO granted service connection for sinusitis, 
gastroenteritis, and residuals of breast biopsies.  In a June 
1999 proposed rating decision, the RO advised the veteran of 
the intent to sever the service connection for these 
disorders.  

In the June 1999 Proposal to Sever Service Connection and the 
September 1999 rating decision effectuating this proposal, 
the RO determined that the grant of service connection for 
sinusitis, gastroenteritis, and residuals of breast biopsies 
was clearly and unmistakable erroneous.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The veteran 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  The Court has 
held that 38 C.F.R. § 3.105(d) places the same burden of 
proof on VA when it seeks to sever service connection as 
38 C.F.R. § 3.105(a) places upon a claimant seeking to have 
an unfavorable previous determination overturned.  See 
Baughman, supra. 

Upon review, with the issuance of the proposed rating 
decision and notice of severance, it appears that VA has 
complied with relevant due process considerations with 
respect to the severance and the veteran does not contend 
otherwise.  See 38 C.F.R. § 3.105(d).

Clear and unmistakable error is defined as "a very specific 
and rare kind of 'error.'  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. 
§ 3.105(a) in a prior determination, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  However, it has been held that although 
the same standards apply in a determination of CUE error in a 
final decision under section 3.105(a) and a determination as 
to whether a decision granting service connection was the 
product of CUE for the purpose of severing service connection 
under section 3.105(d), section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. 
App. at 480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

In the July 1993 rating decision, the RO determined that 
service connection was warranted for sinusitis, 
gastroenteritis, and bilateral benign breast biopsies based 
on preservice (once thought to be part of the veteran's 
service) and service medical records, dated from August 1975 
to December 1980, as well as post service private and VA 
treatment records and a May 1993 report of VA examination.  

These treatment records show that the veteran was treated for 
recurrent complaints of nasal congestion, rhinorrhea, and 
sinus problems from August 1975, prior to enlistment, and 
continued to experience these symptoms during service and 
after discharge.  Her service medical records incudes a 
diagnosis of sinusitis but inservice sinus X-ray examinations 
were negative.  The veteran's May 1993 VA examination 
includes a diagnosis chronic sinusitis by history and X-ray 
examination revealed negative paranasal sinuses.  

The evidence considered at the time of the July 1993 rating 
decision also revealed that, prior to enlistment, in 1975 and 
1976, the veteran was treated for recurrent digestive 
disorders manifested by nausea, vomiting, diarrhea, and 
weakness.  These symptoms were diagnosed as viral 
gastroenteritis with possible psychological overlay.  Pre-
enlistment records also reflect complaints of chronic 
constipation with flatulence and cramps, diagnosed as 
possible irritable bowel syndrome.  Service medical records 
reflect that the veteran continued to seek treatment for 
digestive complaints, diagnosed as gastroenteritis.  An 
August 1977 colonoscopy was negative for disease.  Post-
service medical records include treatment for 
gastrointestinal complaints, however, the May 1993 report of 
VA stomach examination includes a diagnosis of intestinal 
symptoms without objective findings to support significant 
medical impairment or diagnosis.  

Similarly, with respect to the residuals of breast biopsies, 
the pre-service medical records include a March 1976 
treatment report which reflects that the veteran had 
undergone multiple bilateral breast biopsies.  Service 
medical records show that, although she had undergone 
biopsies of moles during service, these biopsies were not to 
either breast area.  Post service treatment records reflect 
include a June 1987 medical report which notes an impression 
of normal breast examination with fibrocystic disease.  The 
veteran continued to undergo breast biopsies after her 
discharge from active duty service, breast cancer was 
diagnosed, and she had bilateral mastectomies in 1988.  

It is clear that the correct facts and regulations were not 
applied in the July 1993 rating decision.  In this case, the 
veteran was not on active duty service in 1975 and 1976, when 
she was treated for sinus and digestive complaints and 
underwent bilateral breast biopsies.  Although the veteran 
continued to seek treatment for sinus and digestive 
complaints in service, the May 1993 report of VA examination 
reflects findings of sinusitis by history only, negative 
paranasal sinuses on X-ray examination, and a diagnosis of 
intestinal symptoms without objective findings to support a 
significant medical impairment or diagnosis.  Simply stated, 
the May 1993 report of VA examination reflects that the 
veteran did not have a current diagnosis of sinusitis or 
gastroenteritis.  Similarly, although the veteran underwent 
bilateral breast biopsies prior to service and bilateral 
mastectomies many years after discharge, the evidence shows 
that she did not undergo breast biopsies or experience 
residuals of the pre-enlistment biopsies during service.  
Therefore, basing the grant of service connection on evidence 
of sinusitis, gastroenteritis, and residuals of benign 
bilateral breast biopsies during "active duty" from January 
1977 to January 1981 when the veteran was not on active duty 
was clearly and unmistakable erroneous.  The record makes 
clear that the rating decision believed the veteran served on 
active duty prior to her active service.  Accordingly, the 
Board finds that the veteran's July 1993 grant of service 
connection for sinusitis, gastroenteritis, and residuals of 
benign bilateral breast biopsies was properly severed.

While the basis for the granting of service connection in 
July 1993 was clearly erroneous, this, however, does not end 
the Board's analysis of whether the veteran is otherwise 
entitled to service connection for sinusitis, 
gastroenteritis, and residuals of bilateral breast biopsies.

During her November 2002 Travel Board hearing, the veteran 
testified that service connection for allergies, sinusitis, 
and digestive complaints is warranted because her pre-service 
allergies, sinus disorder, and digestive disorders were 
aggravated as a result of her period of active duty service.  
In addition, the veteran testified that service connection 
for residuals of bilateral breast biopsies should be granted 
because residuals of these biopsies resulted in her post-
service breast cancer and bilateral mastectomies.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, VA General Counsel issued a precedent opinion, 
which held that, to rebut the presumption of sound condition 
under Section 1111 of the statute, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
This opinion also held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C.A. § 1111.  
Section 3.306(b) properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  In its 
decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

The veteran's October 1976 report of enlistment examination 
notes a history of hay fever and benign cyst removal from 
right breast; however, she reported no history of sinusitis 
or stomach, liver, or intestinal trouble.  Nevertheless, as 
noted above, medical records dated from 1975, prior to the 
veteran's period of active duty service, reflect treatment 
for allergies and sinus complaints as well as digestive 
complaints and history of bilateral breast biopsies and she 
has testified that she received treatment for her claimed 
disorders prior to enlistment.  Accordingly, the Board finds 
that the conditions at issue clearly and unmistakably existed 
prior to service.

The Board finds that the post-service and service medical 
record, as a whole, provides clear and unmistakable evidence 
that the condition was not aggravated by service. 

The veteran's post-service medical records reflect treatment 
for continued complaints of allergies, sinus impairment, 
stomach problems, and breast cancer with bilateral 
mastectomies.  However, the May 1993 report of VA examination 
does not reflect that the veteran currently experiences 
symptoms which are diagnosed as allergies, sinusitis, or 
gastroenteritis.  Allergies and sinusitis were noted by 
history only and the examiner found that there were no 
objective findings to support significant medical impairment 
or diagnosis.  In addition, no residuals of breast biopsies 
are noted in the May 1993 report of VA gynecological 
examination.  Simply stated, the service and post-service 
medical records clearly do not indicate a worsening of the 
condition and provide highly probative evidence against these 
claims.

Moreover, a November 2005 report of VA fee basis examination 
in connection with the veteran's current claims for service 
connection based on aggravation, reflects that the examiner 
reviewed the veteran's claims file, to include her pre-
enlistment treatment records.  The veteran's symptoms are 
assessed as allergic rhinitis without evidence of sinusitis 
on sinus computed tomography (CT) scan, status post bilateral 
mastectomies secondary to breast cancer, and irritable bowel 
syndrome.  

This examination report includes the conclusion that there is 
no evidence that the veteran's allergies, which existed prior 
to her period of active duty service, was aggravated beyond 
normal progression by her military service.  Specifically, 
the examiner concluded that there is no evidence of any 
escalation of treatment as a result of her military service.  
In this regard, it is noted that the assessment included a 
finding that there is no evidence of sinusitis on CT scan.  

The November 2005 examination report notes that the veteran 
was treated for gastroenteritis and constipation prior to 
active duty which continued during active duty and persists 
to this day.  However, the examiner concluded that there is 
no evidence that the veteran has had any worsening of her 
symptoms either during active duty or for many years post 
service.  The examiner further concluded that the veteran's 
condition, which existed prior to active duty, was not 
aggravated beyond normal progression by her military service.  

Finally, with respect to residuals of the veteran's bilateral 
breast biopsies, the examiner noted the veteran had a history 
of breast biopsies which were performed prior to active duty 
and that she was not treated for a breast condition during 
active duty.  The examiner further noted that the veteran was 
treated for breast cancer seven years after discharge from 
the military.  Stressing the absence of treatment for any 
breast condition during service, the examiner concluded that 
the veteran's pre-existing breast condition was not 
aggravated beyond normal progression during active duty 
service from 1977 to 1981.

The Board finds this report is entitled to great probative 
weight and provides highly negative evidence against this 
claim. 

Upon consideration of the foregoing, the Board concludes that 
the veteran had preexisting allergies, sinus complaints, 
digestive impairment, and bilateral breast biopsies.  
38 C.F.R. § 3.304(b).  However, the Board finds that the 
evidence of record fails to indicate any increase in severity 
of these disorders during her period of active duty service, 
from January 1977 to January 1981, per the meaning of 
38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(a).  Thus, the 
evidence fails to demonstrate a discernable increase in 
severity of her allergies, sinus complaints, digestive 
disorder, or residuals of bilateral breast biopsies upon 
discharge from active duty service and provides negative 
evidence against her claims.  Specifically, there is no 
indication that these disorders permanently worsened and the 
medical evidence of record provides evidence against such a 
finding.  In fact, clear and unmistakable evidence indicates 
that the conditions did not worsen during active service.  

Moreover, it is noted that sinusitis is not shown on CT scan.  
Thus, service connection cannot be granted because there is 
no current identifiable disability of the sinuses.  See also 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Rabideau v. Derwinski, 2 Vet. App. 41 (1992).

The veteran may believe that her allergies, sinus complaints, 
digestive disorder, and residuals of bilateral breast 
biopsies, which existed prior to her active duty service, was 
aggravated as a result of such service.  However, the Board 
notes that there is no indication that the veteran possesses 
the requisite knowledge, skill, experience, training, or 
education to qualify as a medical expert for her statements 
to be considered competent evidence.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Lay 
persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claims for service 
connection for allergies, sinusitis, gastroenteritis, and 
residuals of bilateral breast biopsies, such rule is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

It is noted that the July 1997 decision of the Board remanded 
the issue of entitlement to a compensable evaluation for 
sinusitis.  However, inasmuch as service connection for 
sinusitis has been severed based on a finding of CUE with the 
July 1993 rating decision which granted service connection, 
the issue of entitlement to an increased rating is no longer 
before the Board.  In this regard, it is noted that, where 
CUE is found in a prior RO decision, the prior decision will 
be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in October 2001 and 
April 2004, the RO provided the veteran notice of the 
evidence needed to substantiate her claims, explained what 
evidence it was obligated to obtain or to assist the veteran 
in obtaining, what information or evidence the veteran was 
responsible for providing, and essentially asked the veteran 
to provide all relevant evidence in her possession.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In 
this regard, it is noted that the October 2001 and April 2004 
letters were not provided to the veteran prior to the July 
1993 rating decision with respect to the claim for service 
connection for allergies or the September 1999 rating 
decision which severed service connection for sinusitis, 
gastroenteritis, and residuals of benign bilateral breast 
biopsies.  However, the veteran's claims were readjudicated 
in an April 2006 Supplemental Statement of the Case, which, 
once again, detailed the requirements for substantiating the 
veteran's claims.  Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (Reviewing the entire record and 
examining the various predecisional communications, the Court 
concluded that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims.)  Furthermore, the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward her.  Accordingly, upon 
examining the various predecisional communications, the Board 
finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In the present appeal, it is noted that, in October 2001 and 
April 2004, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate her 
claims.  However, she did not receive notice of what type of 
information and evidence was needed to establish an effective 
date or increased rating for any award based on her claims 
prior to the July 1993 and September 1999 rating decisions.  
Thereafter, by way of the April 2004 Supplemental Statement 
of the Case, the veteran was generally provided with notice 
of what type of information and evidence was needed to 
substantiate her claims and specifically advised of what type 
of information and evidence was needed to substantiate any 
claims for an increased rating as well as the requirements 
for establishing an effective date.  However, inasmuch as 
service connection for her claims have been denied and she 
has not made any showing or allegation of any defect in the 
provision of notice that resulted in some prejudice toward 
her, any error is found to be harmless error.

With respect to the duty to assist, the RO has obtained the 
veteran's service, private, and VA medical records, copies of 
her VA examination reports, she was afforded a hearing before 
the undersigned Veterans Law Judge, she has submitted lay 
evidence in the form of her hearing testimony and written 
communications, her claim with respect to allergies was 
remanded by the Board in July 1997, and all claims were 
remanded by the Board in September 2003.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of her claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record and of the extensive 
efforts already performed in this case, the Board finds that 
such an additional attempt can not be justified.  The record, 
as a whole, is found to undermine the veteran's many claims.  
Thus, there being no other indication or allegation that 
additional relevant evidence remains outstanding, the Board 
is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

Service connection for sinusitis, gastroenteritis, and 
residuals of breast biopsies remains severed; the appeals are 
denied.

Service connection for allergies is denied.  


REMAND

A remand by the Court or the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision.  Id.

When this case was previously before the Board in September 
2003, the issue of entitlement to service connection for 
vaginitis was remanded to the RO with instructions to afford 
the veteran a VA gynecological examination and obtain an 
opinion as to whether clear and unmistakable evidence 
demonstrates that her vaginitis existed prior to her entry 
into active service and, if so, whether any current chronic 
disability was as likely as not aggravated beyond a normal 
progression for the disorder during active service.  

Review of the claims file reveals that, although the veteran 
was afforded the requested examination in November 2005, the 
examiner did not provide the requested opinion with respect 
to the issue of service connection for vaginitis.  

Thereafter, although the veteran was scheduled to undergo 
additional examination to obtain the requested evidence, she 
rescheduled the first appointment and did not report for the 
second appointment.  However, this is not clear.  A May 2006 
letter from the appellant, with an attached private treatment 
report, explains that the private treatment report is 
submitted in lieu of the examination on the advice of her 
representative.  

According to the pertinent regulation, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, which is scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(a) & (b).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and the death of an immediate family member.  
38 C.F.R. § 3.655(a).

Unfortunately, the private treatment report submitted by the 
veteran provides information with respect to ongoing 
treatment and does not include an opinion, based on a review 
of her medical history, with respect to the diagnosis and 
etiology of her claimed vaginitis.  Simply stated, it does 
not meet the requirements of the Board's remand. 

Pursuant to Stegall, the appeal must again be remanded for 
compliance with the September 2003 Board remand.

Adjudication of the issue of restoration of service 
connection for vaginitis is deferred and the case is REMANDED 
for the following action:

1.  The veteran should be afforded a VA 
examination by an examiner qualified to 
provide gynecological opinions in order 
to determine the nature and etiology of 
any vaginitis.  Based upon examination of 
the veteran and review of all pertinent 
medical history, the examiner should 
provide an opinion as to whether clear 
and unmistakable evidence demonstrates 
that her vaginitis existed prior to her 
entry into active service in January 
1977.  If it is determined that vaginitis 
pre-existed active service, the examiner 
should discuss whether it is at least as 
likely as not (probability of fifty 
percent or more) that any present chronic 
disability was aggravated beyond a normal 
progression for such disorder during 
active service from January 1977 to 
January 1981.  It should be noted that 
service department medical records 
included in the claims folder show the 
veteran received treatment for vaginitis 
as the dependent of an active service 
member prior to her own active service 
enlistment.  A complete rationale for any 
opinion rendered is requested.

2.  The RO should then readjudicate the 
issue on appeal.  If the disposition of 
the veteran's claim remains unfavorable, 
the RO should furnish the veteran and her 
representative with a supplemental 
statement of the case and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


